DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-12, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkenbach et al. (US 6,315,058)

With respect to claim 1, Birkenbach discloses a quick-change system for a sweep comprising:
a cultivator shank (including 12, 14),
a sweep comprising a neck (including 30), the neck being configured for coupling the sweep to the cultivator shank, and
a removable wedge (including 36),
wherein the neck defines an inner surface with at least one lug (24) to be fitted in at least one hole of the cultivator shank,
wherein the neck defines a transverse "C"-shaped profile (see Figs. 2, 3) that includes a pair of side flaps which guide the cultivator shank through the neck, and comprise bent portions (including ends of 34) at each end configured to clasp said removable wedge as it is inserted through an upper part of the neck (as the sweep is urged onto 14, and 36 is positioned within 36, as set forth in col. 5, lines 11-20), and
wherein the removable wedge (including 36) is configured to be slide between the pair of side flaps (as 26 is attached) along the cultivator shank securing the cultivator shank against the inner surface of the neck (see Figs. 1, 2), and is capable of sliding as such when the at least one lug of the sweep is pressed (or tightened) into the cultivator shank and retains the position of the cultivator shank inside the sweep,
such that the fitting of the at least one lug of the sweep in the at least one hole of the cultivator shank together with the removable wedge inserted in the neck retain and fasten the sweep to the cultivator shank (see Fig. 1).

With respect to claim 5, Birkenbach discloses the inner surface of the neck comprising two lugs (24) configured to fit into respective holes of the cultivator shank.

With respect to claims 6-10, Birkenbach discloses the lugs (24) being cylindrical (shown as bolts through circular holes) and oblong (shown as oblong in Fig. 1).

With respect to claim 11, Birkenbach discloses the neck (including 30) defining a longitudinal section having a straight shape (see Fig. 1).

With respect to claim 12, Birkenbach discloses the removable wedge (including 36) defining a longitudinal section having a straight shape (inner edges shown as flat and straight).

With respect to claim 15, Birkenbach discloses the side flaps (including 34) of the neck being symmetrical, facing each other inwardly (see Figs. 2, 3).

With respect to claim 17, Birkenbach discloses a tool (40), which is capable of releasing the removable wedge from the sweep (in a manner reverse of 56).

With respect to claim 18, Birkenbach discloses the tool (40) comprising an inverted "U" shape (formed by 46, 52), where in an intermediate part of the inverted "U," the tool comprises two opposite tabs (of 46), each tab being configured to fit over a slit of the removable wedge and to lever (via 52) against the sweep; the tool further comprising a grip (44) on one end of the tool and a striking area on the other end of the tool (outer surface of 52).

Claims 1, 5-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borter (US 6,315,057).

With respect to claim 1, Borter discloses a quick-change system for a sweep comprising:
a cultivator shank (including 12, 50),
a sweep comprising a neck (including 26), the neck being configured for coupling the sweep to the cultivator shank,
a removable wedge (including 80),
wherein the neck defines an inner surface with at least one lug (70) to be fitted in at least one hole of the cultivator shank,
wherein the neck defines a transverse "C"-shaped profile (see Fig. 2) that includes a pair of side flaps (including 32, 38) which guide the cultivator shank through the neck, and comprise bent portions (including 44, 46) at each end capable of clasping said removable wedge (as they surround and hold the removable wedge) as it is inserted through an upper part of the neck, and
wherein the removable wedge (including 80) is configured to be slide between the pair of side flaps (along broken line extending from 80 shown in Fig. 2) along the cultivator shank securing the cultivator shank against the inner surface of the neck, and is capable of sliding as such when the at least one lug of the sweep is pressed (or tightened) into the cultivator shank and retains the position of the cultivator shank inside the sweep,
such that the fitting of the at least one lug of the sweep in the at least one hole of the cultivator shank together with the removable wedge inserted in the neck retain and fasten the sweep to the cultivator shank (see Fig. 3).

With respect to claim 5, Borter discloses the inner surface of the neck comprising two lugs (70, 74) configured to fit into respective holes of the cultivator shank.

With respect to claims 6-10, Borter discloses the lugs (70, 74) being cylindrical (shown as bolts through circular holes) and oblong (shown as oblong in Fig. 3).

With respect to claim 12, Borter discloses the removable wedge (including 80) defining a longitudinal section having a straight shape (see Fig. 2).

With respect to claim 15, Borter discloses the side flaps (including 32, 38) of the neck being symmetrical, facing each other inwardly (see Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gondeiro (US 3,792,736) in view of Borter.

With respect to claim 1, Gondeiro discloses a quick-change system for a sweep comprising:
a cultivator shank (including 18),
a sweep comprising a neck (including 24, 28, 32, 36), the neck being configured for coupling the sweep to the cultivator shank,
a removable wedge (including 42),
wherein the neck defines an inner surface with at least one lug (26) to be fitted in at least one hole (such as 20) of the cultivator shank,
wherein the neck defines a transverse "C"-shaped profile that includes a pair of side flaps (including 28, 32, 36) which guide the cultivator shank through the neck, and
wherein the removable wedge (including 42) is configured to slide between the pair of side flaps along the cultivator shank (see Fig. 2) securing the cultivator shank against the inner surface of the neck (see Figs. 1, 2), as the at least one lug of the seep is pressed into the cultivator shank and retains the position of the cultivator shank inside the sweep (see col. 3, lines 6-47),
such that the coupling of the at least one lug of the sweep in the at least one hole of the cultivator shank together with the removable wedge inserted in the neck makes it possible to retain and fasten the sweep to the cultivator shank (see Figs. 1, 2).

Gondeiro does not explicitly disclose the pair of side flaps having bent portions at the ends. Borter teaches a quick-change system for a sweep comprising a sweep having a neck (including 26), the neck being configured for coupling the sweep to a cultivator shank (such as that including 12 and/or 50), wherein the neck further defines a transverse "C"-shaped profile (see Fig. 2) that includes a pair of side flaps (including 32, 38) with bent portions (including 44, 46) at the ends capable of clasping the cultivator shank and a removable wedge (including 80).
Gondeiro and Borter are analogous because they both disclose quick-change systems for sweeps having wedges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Gondeiro with the clasping means (i.e. bent portions) as taught by Borter in order to limit movement of the sweep relative to the shank. (See Borter, col. 3, lines 2-5 and 32-38.)

With respect to claim 9, Gondeiro discloses the at least one lug being cylindrical (26 shown as cylindrical in Fig. 3).

With respect to claim 10, Gondeiro discloses the at least one lug being oblong (26 shown as oblong in Figs. 1, 2).

With respect to claim 11, Gondeiro discloses the neck defining a longitudinal section (including upper section of 24 as seen in Fig. 1) having a straight shape (see Fig. 1).

With respect to claim 12, Gondeiro discloses the removable wedge (including 42) defining a longitudinal section (including 52, 54) having a straight shape (see Fig. 3).

With respect to claim 13, Gondeiro discloses the neck defining a longitudinal section (including lower section of 24 as seen in Fig. 1) having a curved shape (see Fig. 1).

With respect to claim 14, Gondeiro discloses the removable wedge defining a longitudinal section (including 44) having a curved shape (see Fig. 3).

With respect to claim 15, Gondeiro discloses the side flaps (including 28, 32, 36) of the neck being symmetrical, facing each other inwardly (see Figs. 2, 3).

With respect to claim 16, Gondeiro discloses the quick-change system, wherein the removable wedge (including 42) further comprises a mounting indicator defined between a top mark and a bottom mark (including marks of end of 44, ends of 50 including 56, and ends of 46; ends providing marks as shown by Applicant with respect to element 16 in Fig. 9), both the top and the bottom marks being comprised in the removable wedge, such that the removable wedge is correctly placed when an upper part of the neck is placed within the mounting indicator (see Fig. 2).

With respect to claim 17, Gondeiro discloses a tool (for "tool gripping head 46"), which is configured to release (via 46) the removable wedge (including 42).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gondeiro in view of Borter and further in view of Smith et al. (US 1,443,050)

Gondeiro and Borter teach the quick-change system for a sweep regarding claim 1, above. Neither explicitly discloses the removable wedge being wedge-shaped. Smith teaches a quick-change system for a sweep, wherein the removable wedge (10) is wedge-shaped (see Figs. 1, 2).
Gondeiro, Borter, and Smith are analogous because they all disclose quick-change systems for sweeps having wedges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the wedge-shaped means as taught by Smith in order to more easily insert the wedge.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gondeiro in view of Borter and further in view of Clifford et al. (US 2,757,595)

With respect to claim 3, Gondeiro and Borter teach the quick-change system for a sweep regarding claim 1, above. Neither explicitly discloses the removable wedge being wedge-shaped. Clifford teaches a quick-change system for a sweep, wherein the removable wedge (including 12) is wedge-shaped (tapering to 15; see Figs. 1-5).
Gondeiro, Borter, and Clifford are analogous because they all disclose quick-change systems for sweeps having wedges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the wedge-shaped means as taught by Clifford in order to more easily insert the wedge.

With respect to claim 4, Gondeiro and Borter teach the quick-change system for a sweep regarding claim 1, above. Neither explicitly discloses the removable wedge comprising a protrusion with a slit. Clifford teaches a quick-change system for a sweep, wherein the removable wedge (including 12) comprises in a central part, and a protrusion with a slit (rear protruding face of 12 with 14, 14a), wherein the protrusion is configured to protrude and be located between the side flaps (see Figs. 2, 3).
Gondeiro, Borter, and Clifford are analogous because they all disclose quick-change systems for sweeps having wedges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the wedge means as taught by Clifford in order to form an interlocking fit and more securely hold the wedge.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gondeiro in view of Borter and further in view of Peoples (US 2,712,280).

With respect to claim 5, Gondeiro and Borter teach the quick-change system for a sweep regarding claim 1, above. Neither explicitly discloses a unitary neck structure having two lugs configured to fit into respective holes of the cultivator shank. Peoples teaches a quick-change system for a sweep, wherein the inner surface of the neck comprises two lugs (24) configured to fit into respective holes of the cultivator shank (see Figs. 1, 2).
Gondeiro, Borter, and Peoples are analogous because they all disclose quick-change systems for sweeps having lugs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the lug means as taught by Peoples in order to more securely hold the sweep and prevent any rotation about a lug.

With respect to claims 6-8, Gondeiro discloses the at least one lug (26) being cylindrical (shown as cylindrical in Fig. 3) and oblong (shown as oblong in Figs. 1, 2). Additionally, Peoples teaches the two lugs (24) being cylindrical (see Fig. 4) and oblong (see Figs. 1, 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gondeiro in view of Borter and further in in view of Wang (US 5,964,130).

Gondeiro and Borter teach the quick-change system for a sweep regarding claim 17, above. Neither explicitly discloses the structure of a tool having an inverted "U" shape. Wang teaches a tool comprising an inverted "U" shape (formed by 111, 211; see Figs. 4, 7), where in an intermediate part of the inverted "U," the tool comprises two opposite tabs (of 31), each tab capable of fitting over a slit (within 53 as shown) of the removable wedge and levering against the sweep (as taught by Gondeiro); the tool further comprising a grip (including 11, 14) on one end of the tool and a striking area (on 111) on the other end of the tool.
Gondeiro and Wang are analogous because they both disclose the use of tools for gripping hex-heads. Borter also discloses hex-heads for gripping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tool means as taught by Wang in order to securely grip the wedge for removal.


Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.

Applicant argues: "Birkenbach does not disclose or suggest a pair of side flaps on a sweep which guide the cultivator shank through the neck and comprise bent portions at each end configured to clasp said removable wedge as it is inserted through an upper part of the neck." (See Remarks of 4/25/2022, labeled p. 8.)
Applicant's argument is unpersuasive because, as set forth in the rejection above, Birkenbach teaches a pair of side flaps on a sweep which guide the cultivator shank (including 12, 14) through the neck (including 30) and comprise bent portions (including ends of 34) at each end configured to clasp said removable wedge (including 36) as it is inserted through an upper part of the neck (as the sweep is urged onto 14, and 36 is positioned within 36, as set forth in col. 5, lines 11-20).

Applicant argues: "Birkenbach does not disclose or suggest a 'removable wedge is configured to slide between the pair of side flaps along the cultivator shank securing the cultivator shank against the inner surface of the neck, as the at least one lug of the sweep is pressed into the cultivator shank and retains the position of the cultivator shank inside the sweep'." (See Remarks of 4/25/2022, labeled p. 9 and labeled p. 10.)
Applicant's argument is unpersuasive because, as set forth in the rejection above, Birkenbach teaches the removable wedge (including 36) being configured to slide between the pair of side flaps (including 34) along the cultivator shank securing the cultivator shank against the inner surface of the neck (see col. 5, lines 11-20), and is capable of sliding as such when the at least one lug of the sweep is pressed (or tightened) into the cultivator shank and retains the position of the cultivator shank inside the sweep. A recitation of the functionality of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the function, then it meets the claim.

Applicant argues: "Moreover, Birkenback does not teach securing the cultivator shank against the inner surface of the neck, As can be seen in the above figures, Birkenback discloses only that adapter 14 is pressed against the shank 12 directly (and tightened directly to the shank 12 using bolts)." (See Remarks of 4/25/2022, labeled p. 10.)
Applicant's argument is unpersuasive because, as set forth in the rejection above, element 14 of Birkenbach is considered to be part of the recited cultivator shank in claim 1.

Applicant’s arguments fail to address the §102 rejection applying Borter and the §103 rejection applying Gondeiro in view of Borter. Further §103 rejections of dependent claims made including additional references were also not addressed. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from all the references. ("The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.")


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/21/22